Citation Nr: 0617977	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-06 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative disk 
disease, and chronic ligamentous and musculotendinous strain 
of the lumbar spine.

2.  Entitlement to service connection for asthma due to 
exposure to asbestos, paint fumes, and/or sandblasting 
materials.

3.  Entitlement to an initial compensable evaluation for 
tinea pedis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969, from December 1970 to December 1972, and from February 
1973 to December 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.

The veteran testified at a videoconference hearing held in 
May 2005 before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The medical evidence shows that the veteran's back 
disability involving degenerative disk disease, and chronic 
ligamentous and musculotendinous strain of the lumbar spine 
is unrelated to both service and his service-connected knee 
disabilities.

3.  Asthma was first diagnosed many years after service and 
has not been medically linked to service, to include exposure 
to asbestos, paint fumes, and/or sandblasting materials 
therein.

4.  The veteran's tinea pedis involves the area between his 
toes and does not require the use of intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs).


CONCLUSIONS OF LAW

1.  A disability involving degenerative disk disease, and 
chronic ligamentous and musculotendinous strain of the lumbar 
spine was not incurred in or aggravated by service, nor are 
any of these disorders proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

2.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West Supp. 
2005); 38 C.F.R. § 3.303 (2005).

3.  The criteria for an initial compensable evaluation for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R.       §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (effective prior to and since 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for asthma and for 
a low back disability.  He also claims that he is entitled to 
an initial compensable evaluation for his service-connected 
tinea pedis.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters by the RO dated in July 2002 and February 2003 fully 
satisfy the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  These letters informed the 
veteran that additional information or evidence was needed to 
support his claims for service connection, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

The Board notes that the RO's letters did not notify the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
was eventually granted.  However, since the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection for asthma and for a 
low back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Hence, no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO did grant service connection and assigned a 
noncompensable evaluation for tinea pedis, effective July 
2002, which the veteran appealed.  Prior to granting service 
connection, the RO did not notify the veteran of the type of 
evidence necessary to establish a disability rating or and an 
effective date should his claim for service connection be 
granted.  Nevertheless, although full notice was not provided 
to the veteran, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO's 
letters were properly tailored to the application for the 
original request for service-connected benefits.  Therefore, 
the letters served there purposes in that they provided 
section 5103(a) notice; and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

After the veteran filed a notice of disagreement (NOD) with 
respect to the noncompensable evaluation assigned for his 
service-connected tinea pedis, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a statement of 
the case (SOC) in February 2004 which contained the pertinent 
criteria for establishing a higher disability evaluation.  
See 38 U.S.C.A. § 7105(d)(1).  The veteran was also provided 
with a supplemental statement of the case (SSOC) in October 
2004, which again provided the criteria needed to establish a 
higher evaluation.  In view of the above, the Board finds 
that VA complied with the procedural statutory requirements 
of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the 
regulatory requirements in 38 C.F.R. § 3.103(b).  See 
Dingess/Hartman, supra.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
provided with VA examinations to determine the etiology of 
his asthma and low back disability.  The veteran's tinea 
pedis was also examined by VA in January 2003, which appears 
adequate for rating purposes.  Thus, under the circumstances 
of this case, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  Service Connection for a Low Back Disability

Service connection has been established for right and left 
knee disabilities.  The veteran now claims that he developed 
low back pain as a result of an altered gait caused by his 
service-connected knee disabilities.  He therefore claims 
that he has a  low back disability which is proximately due 
to his service-connected knee disabilities.  However, since 
medical evidence indicates that the veteran's low back 
disability is unrelated to both service and his service-
connected knee disabilities, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases, such as arthritis, that were manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

In addition to the above provisions, a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service connection for a low back disability under a direct 
theory of service connection is not warranted in this case.  
The veteran's service medical records make no reference to a 
chronic low back disability, and arthritis of the lumbar 
spine was not shown during the one-year presumptive period 
after service.  Indeed, the record shows that a low back 
disability was first diagnosed at a January 2003 VA 
examination, approximately 16 years after the veteran's 
separation from active duty.  The diagnosis at that time was 
chronic musculotendinous and ligamentous strain of the lumbar 
spine.  The examiner recorded the veteran's history of low 
back pain for the previous seven or eight years, thereby 
putting the date of onset  between 1995 and 1996.  Moreover, 
there is no medical evidence that indicates that the 
veteran's low back disability is related to service. 

Thus, since no medical evidence indicates that the veteran's 
low back disability is related to service, service connection 
for a low back disability is not warranted under a direct 
theory of service connection.  Therefore, service connection 
can only be established by showing that his low back 
disability is related to his service-connected knee 
disabilities.  

The only evidence in support of the veteran's theory that his 
low back disability is related to his service-connected knee 
disabilities is an opinion provided by K.M., M.D.  In an 
April 2004 letter, Dr. K.M. provided the following opinion: 
"[The veteran] has suffered from lower extremity problems 
resulting in abnormal gait for a number of years, which could 
contribute to his more recent back abnormalities."  
This opinion appears to suggest that the veteran's low back 
disability is proximately due to an altered gait caused by 
his service-connected knee disabilities.  However, two 
deficiencies with this opinion limit its probative value.  

First, the phrase "could contribute to his more recent back 
abnormalities" constitutes speculation concerning the 
etiology of the veteran's low back disability.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

The second deficiency with this opinion is that no evidence 
indicates that Dr. K.M. reviewed the veteran's claims file.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  In light of 
this case law, Dr. K.M.'s opinion is of little probative 
value.

In contrast, a VA examiner in January 2003 was asked if the 
veteran's back disorder was secondary to the veteran's knee 
condition.  He responded that he did not believe that the 
veteran's lumbar condition had anything to do with his 
bilateral knee condition.  Additional records were added to 
the record, and the case was referred back to the January 
2003 VA examiner for modification of his opinion, if 
necessary.  On review of the record, the examiner in August 
2003 noted that the degenerative joint disease of the 
veteran's knees was very mild and in the patellofemoral 
compartment area which is not the actual weightbearing aspect 
of the joint.  As such, he did not believe that this sort of 
problem was in any way the cause of the veteran's low back 
condition.  

In October 2004 another VA examiner reviewed the claims file, 
examined the veteran, and specifically determined that the 
veteran's low back disability was not related to his service-
connected knee disabilities.  The examiner provided the 
following opinion:  "In my opinion it is less likely as not 
that his low back pain is related to his bilateral 
chondromalacia patella.  The reason behind my decision is 
that the [veteran] complains of both back pain and knee pain 
clear back into the 80s and it is difficult to tell if one 
came before the other.  He has no specific injuries to the 
back or to the knees.  His back pain and condition was such 
that he had single disc level causing radicular type 
symptoms.  Biomechanically I do not think that gait 
alteration from patellofemoral syndrome could be significant 
enough to cause a single level spinal degeneration to the 
extent that he would require fusion.  If this were a 
chondromalacia of one patella which would cause more of a 
unilateral pain and gait alteration, it would make more sense 
that it could cause that type of a back pain.  Also, he does 
not have a significant lack of motion.....Therefore he is not 
compensating for lack of motion which could also cause stress 
on his back."  

Since the most recent VA examiner's opinion is based on a 
review of the claims file and supported by sound rationale, 
it is to be afforded greater probative value than the 
speculative opinion provided by K.M., which was not based on 
a review of the claims file.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  
Thus, the preponderance of the medical evidence is against a 
finding that the veteran's low back disability is related to 
his service-connected knee disabilities. 

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim, 
including testimony presented at an RO hearing in August 2004 
as well as at his Board hearing in May 2005.  However, there 
is no evidence that the veteran is competent to offer an 
opinion concerning the etiology of his low back disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Therefore, his 
lay statements have no probative value in this regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for degenerative disk disease, and chronic 
ligamentous and musculotendinous strain of the lumbar spine.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A § 5107(b).  Accordingly, the appeal is 
denied.

III.  Service Connection for Asthma

The veteran is seeking service connection for asthma.  He 
claims that he developed asthma as a result of exposure to 
asbestos, paint fumes, and/or sandblasting materials while 
painting ships and submarines during his naval service.  
Indeed, the veteran's service personnel records document that 
he worked on various ships and was stationed aboard several 
different naval vessels while on active duty, thereby 
indicating that he may have been exposed to asbestos.  
However, the medical evidence indicates that the veteran's 
asthma is not related to his period of active duty service, 
to include exposure to asbestos, paint fumes, and/or 
sandblasting materials therein.  Therefore, the preponderance 
of the evidence is against the veteran's claim for service 
connection for asthma.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 
7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the veteran a letter in 
February 2003 requesting these details, including the nature 
of the disability he claims is related to asbestos exposure, 
the history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist the veteran in developing this claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

The veteran's respiratory disability involves asthma, which 
was first diagnosed many years after service.  The veteran's 
service medical records made no reference to a chronic 
respiratory disorder.  Indeed, the first documented evidence 
concerning a diagnosis of asthma is contained in a January 
2003 letter from Dr. K.M.  However, Dr. K.M. did not 
attribute the veteran's asthma to service.  Dr. K.M. stated 
that "[T]he exact etiology of asthma is unknown.  Whether 
his history of spray painting with lead paints, asbestos 
removal, and sandblasting could be a cause of his current 
asthma, would be difficult to say.  Certainly fumes and 
particulate matters could act as exacerbations of his asthma 
causing symptoms.  As I am sure you are aware, asbestos can 
lead to a more permanent lung type injury.  While I cannot 
say it would actually cause his asthma, it certainly could 
exacerbate his asthma."  

Dr. K.M. appears to suggest that the veteran's asthma may 
have been aggravated by service.  However, since Dr. K.M.'s 
opinion is speculative, see Stegman,  supra, and does not 
appear to be based on a review of the claims file, Elkins, 
supra, it lacks probative value with respect to the central 
issue in this case concerning a medical nexus or relationship 
between the veteran's asthma and service.  The Board rejects 
the opinion of J.S., PAC, received in August 2003 for similar 
reasons.  

In December 2004, however, a VA examiner did review the 
veteran's claims file and offered a definitive opinion 
concerning a possible relationship between the veteran's 
asthma and service.  The December 2004 VA examination report 
noted that the veteran's history of exposure to asbestos, 
paint fumes, and sandblasting while on active duty.  
Following a review of the claims file, an interview with the 
veteran, and a physical examination, the examiner diagnosed 
the veteran with reactive airway disease (asthma).  The 
examiner then opined that the veteran's asthma was "less 
likely than not secondary to asbestosis or asbestos exposure, 
sandblasting or sandblasting products, lead-based paint, or 
products of lead-based paint spraying, or hiatal hernia."  

In reaching his conclusion, the examiner pointed out that 
there was no organic or clinical evidence of asbestosis at 
this time, as his chest X-ray was negative.  With respect to 
sandblasting and working with lead-based paint, the veteran 
reported that he sandblasted and painted from 1965 to 1969 
and from 1971 to 1972; however, asthma was not diagnosed 
until 20 years later.  The veteran himself stated that during 
those 20 years he did not have trouble breathing, did not 
have respiratory symptoms, and did not seek medical care for 
respiratory problems.  The examiner therefore found no nexus 
or relationship between the veteran's asthma and service. 

As a final note, the Board points out that the veteran 
submitted a statement in February 2003 in which he indicated 
that his asthma may be related to Agent Orange exposure in 
Vietnam.  Applicable law and regulations provide for a 
mechanism by which service connection may be established for 
disabilities due to exposure to the herbicide commonly 
referred to as Agent Orange, and that there exists a list of 
diseases for which service connection may be presumed for 
those so exposed.  38 U.S.C.A. §§ 1113, 1116 (West Supp 
2005), 38 C.F.R. §§ 3.307, 3.309.  However, asthma is not 
included in the list of presumptive diseases, and no medical 
opinion has linked the veteran's asthma to herbicide 
exposure.  Accordingly, there is no basis for establishing 
service connection for asthma on the theory that it developed 
as a consequence of the veteran's exposure to herbicides in 
service.

In light of the foregoing, particularly the VA examiner's 
opinion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for asthma.  See Owens, supra; see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  Despite the 
veteran's statements and testimony that his asthma is due to 
exposure to asbestos, paint fumes, and/or sandblasting 
materials, his statements have no probative value concerning 
the etiology of his respiratory disorder.  See Grottveit and 
Espiritu, both supra.  Accordingly, the appeal is denied.

IV.  Increased Evaluation for Tinea Pedis

The veteran has tinea pedis, a skin condition involving his 
feet, which was first identified in service.  As a result, a 
February 2003 rating decision granted service connection and 
assigned a noncompensable evaluation for tinea pedis, 
effective July 18, 2002.  

The veteran appealed that decision with respect to the 
noncompensable evaluation, arguing that a compensable 
evaluation was warranted for his tinea pedis.  However, since 
the veteran's tinea pedis only involves a small area of his 
feet, it does not involve an exposed surface or extensive 
area and covers less than five percent of his body.  There is 
also no evidence that the veteran requires the use of 
intermittent systemic therapy to control his tinea pedis.  
Therefore, under applicable rating criteria, the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's tinea pedis.  

Since this appeal ensued after the veteran disagreed with the 
initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The RO evaluated the veteran's tinea pedis pursuant to the 
diagnostic code which evaluates impairment resulting from 
dermatophytosis.  According to the rating criteria in effect 
at the time the veteran filed his claim on July 18, 2002, 
dermatophytosis was rated by analogy to eczema, depending 
upon the location, extent, and repugnance or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118, DC 
7813.

At that time, eczema was rated at the noncompensable (zero 
percent) level with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area; a 10 
percent evaluation was assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; a 30 percent evaluation was assigned for 
eczema with constant exfoliation or itching, extensive 
lesions, or marked disfigurement; and a 50 percent evaluation 
was assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, DC 7806.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's skin condition is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A.     § 5110(g).  

Under the revised criteria, DC 7813, effective August 30, 
2002, dermatophytosis is to be rated as disfigurement of the 
head face, or neck  (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806). 38 C.F.R. § 4.118, Diagnostic Code 
7813 (2005).  In this case, the provisions of DC 7806 appear 
to be the most appropriate.  Under the revised version of DC 
7806, pertaining to dermatitis or eczema, where less than 5 
percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required during 
the past 12-month period, a 0 percent (i.e., noncompensable) 
rating is assigned.  In order for a 10 percent rating to be 
assigned, the evidence must show that at least 5 percent, but 
less than 20 percent, of the entire body or the exposed areas 
are affected, or it must show that intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  Where 20 to 40 
percent of the entire body or exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period, a 30 percent rating is assigned.  Where more 
than 40 percent of the entire body or exposed areas are 
affected or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period, a 60 percent rating 
is warranted.  38 C.F.R. § 4.118, DC 7806 (2005).

Applying both the old and the new criteria to the facts of 
this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for his service-connected tinea pedis.  
The evidence shows that the veteran's tinea pedis only 
involves a small area of his feet, and therefore does not 
involve an exposed surface or extensive area and covers less 
than five percent of his body.  There is also no evidence 
that intermittent systemic therapy (such as corticosteroids 
or other immunosuppressive drugs) is needed to treat this 
condition.  A compensable evaluation is therefore not 
warranted under both the old and the new criteria.

This evidence consists of a January 2003 VA examination 
report and a July 2004 VA outpatient treatment record.  The 
January 2003 VA examination report noted that the veteran's 
tinea pedis, manifested by breakdown and maceration of the 
skin, involved only the area between the first and second 
digits of both feet.  This area clearly involves a nonexposed 
area, which is less than five percent of the veteran's body.  
A July 2004 VA outpatient treatment record also noted moist 
macerated skin between the veteran's toes.  Unfortunately, 
the report does not identify which toes are involved; 
however, even assuming for discussion purposes that it 
involved the area between all 10 toes, this small area still 
constitutes less than five percent of the veteran's entire 
body.  

There is also no evidence that the veteran requires 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) to control his tinea pedis, 
which would warrant a 10 percent evaluation under the new 
criteria.  The January 2003 VA examination report noted that 
the veteran had been using over-the-counter products and 
prescription creams.  The July 2004 VA outpatient treatment 
record also noted that the veteran was using Terbinafine, an 
over-the-counter cream.  However, neither report mentioned 
the use of corticosteroids or other immunosuppressive drugs.  
As such, a 10 percent evaluation is not available on the 
basis that the veteran requires systemic therapy to control 
his tinea pedis.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for his service-connected tinea pedis.  
38 U.S.C.A § 5107(b).  Hence, the appeal is denied.




ORDER

Service connection for degenerative disk disease, and chronic 
ligamentous and musculotendinous strain of the lumbar spine 
is denied.

Service connection for asthma due to exposure to asbestos, 
paint fumes, and/or sandblasting materials is denied.

Entitlement to an initial compensable evaluation for tinea 
pedis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


